Citation Nr: 9933867
Decision Date: 12/03/99	Archive Date: 02/08/00

DOCKET NO. 98-03 246A            DATE DEC 03, 1999 

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim of service connection for a left leg disorder,
characterized as a post phlebitic syndrome with vein stripping
disorder, and if so, is the claim is well grounded.

2. Whether new and material evidence has been submitted to reopen
a claim of service connection for a sinus disorder, and if so, is
the claim is well grounded.

REPRESENTATION

Appellant represented by: Georgia Department of Veterans Service

WITNESS AT HEARING ON APPEAL

Appellant and son

ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1946 to May 1949.

This appeal arises before the Board of Veteran's Appeals (Board)
from a rating decision rendered in May 1997 from the Atlanta,
Georgia, Regional Office (RO) of the Department of Veterans Affairs
(VA), which denied the veteran's claims that new and material
evidence had been received with regard to the issues identified on
the first page of the decision.

A Video Conference hearing was held before the undersigned Member
of the Board sitting in Washington, D.C., and the veteran, at the
Atlanta RO, in July 1999.

As a preliminary matter, we note that the veteran was initially
granted pension benefits for a left leg disorder, characterized as
a post phlebitic syndrome with vein stripping, in a November 1974
rating action by the St. Petersburg, Florida, RO, but that those
benefits were subsequently discontinued. The veteran's subsequent
claim that this left leg disorder was related to his service was
initially denied in a August 1975 rating decision, and was
ultimately denied by the Board in November 1976.

At his personal hearing, we note that the veteran appeared to be
claiming service connection for a disorder that can be
characterized as a protein S deficiency syndrome, with "a resulting
Crohn's disease problem", ulcer problems, and headaches. With
regard to his headache disorder, we note that this claim was also
finally denied by a rating decision dated August 1975. A claim with
respect to whether new and material evidence has been received
sufficient to reopen his previously denied claim has not been
adjudicated, and is referred to the RO for the appropriate action.

2 -

Finally, although the veteran's alleges a connection between his
left leg disorder, service, and a protein S disorder, we note that
the specific issues of service connection for a protein S
deficiency syndrome, to include Crohn's disease and
gastrointestinal ulcers, 1 have not been adjudicated, and thus, are
not properly before us. These claims are therefore also referred to
the RO for the appropriate action.

FINDINGS OF FACT

1. In November 1976, the Board denied service connection for a
chronic sinusitis disorder because there was no evidence connecting
a current disability to disease or injury in service.

2. Evidence connecting a current sinusitis disability to disease or
injury in service has not been received since the Board's November
1976 decision.

CONCLUSIONS OF LAW

1. The November 1976 Board decision, wherein service connection for
chronic sinusitis was denied, is final. 38 U.S.C. 7105(c) (West
1991& Supp. 1999), 38 C.F.R. 20.1100 (1999).

------------------------------------------------------------------
1 We note that there appears to be some confusion in the record as
to whether the veteran's claims concern varicose ulcers, a
gastrointestinal disorder, or both. Regardless, we find that
clarification is necessary and the claims should be referred to the
RO for the appropriate action.

- 3 -

2. The evidence received subsequent to the Board's November 1976
decision is not new and material, and does not serve to reopen the
veteran's claim for service connection for a chronic sinusitis
disability. 38 U.S.C. 5108 (West 1991 & Supp. 1999); 38 C.F.R.
3.156(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States Court
of Appeals for the Federal Circuit (Federal Circuit) held that,
under 38 U.S.C. 5107(a), the Department of Veterans Affairs (VA)
has a duty to assist only those claimants who have established well
grounded (i.e., plausible) claims. More recently, the United States
Court of Appeals for Veterans Claims (Court) issued a decision
holding that VA cannot assist a claimant in developing a claim that
is not well grounded. Morton v. West, 12 Vet. App. 477 (July 14,
1999), req. for en banc consideration by a judge denied, No. 96-
1517 (U.S. Vet. App. July 28, 1999) (per curiam). Cf Costantino v.
West, 12 Vet. App. 517 (1999) (VA hearing officer has a regulatory
duty under 38 C.F.R. 3.103(c)(2) to suggest the submission of
evidence which the claimant may have overlooked and which may be to
his advantage).

In this case, because the issue is whether new and material
evidence has been received sufficient to reopen the veteran's
claim, we first turn to that analysis.

Governing statutory and regulatory provisions stipulate that a
decision of the Board is final, and may be reopened only upon the
receipt of additional evidence that, under the applicable statutory
and regulatory provisions, is both new and material. 38 U.S.C. 5108
(West 1991 & Supp. 1999); 38 C.F.R. 20.1100 (1998); see also 38
U.S.C. 7104(b) (West 1991 & Supp. 1999).

When presented with a claim to reopen a previously finally denied
claim, VA must perform a three-step analysis. Elkins v. West, 12
Vet. App. 209 (1999). First, it must be determined whether the
evidence submitted by the claimant is new and

4 -

material. Second, if new and material evidence has been presented,
it must be determined, immediately upon reopening the claim,
whether the reopened claim is well grounded pursuant to 38 U.S.C.
5107(a) based upon all the evidence and presuming its credibility.
The Court concluded in Elkins that the Federal Circuit in Hodge
effectively "decoupled" the relationship between determinations of
well- groundedness and of new and material evidence by overruling
the "reasonable-possibility-of-a-change-in-outcome" test
established by Colvin v. Derwinski, 1 Vet. App. 171 (1991). Third,
if the reopened claim is well grounded, VA may evaluate the merits
of the claim after ensuring that the duty to assist under 38 U.S.C.
5107(b) has been fulfilled.

"New" evidence, for purposes of the laws and regulations discussed
above, means more than evidence that has not previously been
included in the claims folder. That is, evidence is not new merely
because the veteran has again submitted it to the RO. It must be
more than merely cumulative of evidence previously of record, in
that it presents new information. 38 C.F.R. 3.156(a) (1998).

In addition, the evidence, even if new, must be material, in that
it bears directly and substantially upon the specific matter under
consideration. That is, the evidence must be so significant that it
must be considered in order to fairly decide the merits of the
claim, by itself or in connection with evidence previously
assembled. See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38
C.F.R. 3.156(a) (1998).

The question of what constitutes new and material evidence requires
referral only to the most recent final disallowance of a claim. See
Evans v. Brown, 9 Vet.App. 273, 284 (1996). The evidence received
subsequent to the last final decision is presumed credible for the
purposes of reopening the appellant's claim unless it is inherently
false or untrue, or it is beyond the competence of the person
making the assertion. Duran v. Brown, 7 Vet.App. 216, 220 (1995);
Justus v. Principi, 3 Vet.App. 510, 513 (1992). See also Robinette
v. Brown, 8 Vet.App. 69, 75-76 (1995).

The RO initially denied the veteran's claim for a chronic sinusitis
condition in a rating action dated August 1975. The veteran
appealed that determination, and

5 -

service connection for a chronic sinusitis disability was finally
denied by means of a Board decision dated November 1976. The Board
found that although the evidence showed that the veteran complained
of head pain after he was involved in a train accident, and
although he subsequently developed a deviated septum and was
treated for sinusitis during service, that there were no findings
of injury to his nose, and that his separation examination was
negative for findings consistent with injury to his nose or with
chronic sinusitis. Thus, the Board determined, as did the RO, that
the veteran's sinusitis manifested during his service was acute and
transitory, and that the medical evidence did not show a nexus with
his then manifested sinusitis.

The evidence received subsequent to the Board's November 1976
decision consists of numerous VA treatment notes, private treatment
records, and his hearing transcript, dated July 1999.

The veteran private treatment records, while extensive, do not show
complaints, treatment, findings, or a history of a chronic
sinusitis condition. Similarly, the more recent VA outpatient
treatment records from 1997 are negative for a history, complaints,
treatment, or findings, of a sinusitis or nasal injury disorder.

The veteran was afforded a hearing by the undersigned Member of the
Board via video conferencing techniques, at the RO, in July 1999.
He testified, in essence, that he currently manifests a chronic
sinusitis disability that is related to service. We note that the
Board Member specifically inquired whether the veteran could submit
current treatment records for his sinusitis disability. The veteran
stated that he essentially treated himself with Tylenol.

We also note that the recently submitted evidence relative to the
veteran's protein S deficiency syndrome does not include any
information pertinent to his sinusitis' claim. Thus, although it
has neither been considered by the RO, nor waived, we need not
consider this evidence, and we need not remand ft to the RO, as it
is not relevant to this issue. That is, a remand is not required in
those situations where doing so would result in the imposition of
unnecessary burdens on the BVA without

6 -

the possibility of any benefits flowing to the appellant. See
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to
the requirement that the BVA articulate its reasons and bases does
not "dictate an unquestioning, blind adherence in the face of
overwhelming evidence in support of the [same unfavorable]
result").

Although the veteran has contended that he manifests a sinusitis
disability for which service connection is appropriate, we must
point out that the submitted evidence is neither new nor material.
First, the veteran's contentions presented at his personal hearing
are the same contentions made prior to the November 1976 Board
decision, and are by definition, not new. That is, they do not
present new information, as required under 38 C.F.R. 3.156 (a)
(1998).

Second, the veteran's claim was denied on the basis that there was
no nexus evidence to show a relationship between the veteran's then
present sinusitis disorder and his service. Here, not only is there
an absence of nexus evidence, but the extensive medical evidence of
record is negative for a history, complaints, treatment or findings
of a current chronic sinusitis disability.

We further note in this regard that the existence of a current
disability is the cornerstone of a claim for VA disability
compensation. 38 U.S.C. 1110, 1131 (West 1991 & Supp. 1999); see
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's
and Court's interpretation of sections 1110 and 1131 of the statute
as requiring the existence of a present disability for VA
compensation purposes cannot be considered arbitrary and therefore
the decision based on that interpretation must be affirmed); see
also Caluza v. Brown, 7 Vet.App. 498, 505 (1995), aff'd, 78 F.3d
604 (Fed. Cir. 1996) (per curiam) (table); Brammer v. Derwinski, 3
Vet.App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet.App. 141, 143
(1992). Thus, even if new and material evidence had been submitted,
the veteran's claim would ultimately be denied because it is also
not well grounded.

Although the veteran maintains that there is a relationship between
a current sinusitis disability and service, we note that the Court
has held that a nexus, or link, between the in-service disease or
injury and the current disability is to be provided

- 7 -


by competent medical evidence. See Caluza v. Brown, 7 Vet.App. 498
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table);
see also 38 U.S.C. 1110 (West 1991 & Supp. 1999); 38 C.F.R. 3.303
(1998); Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu v.
Derwinski, 2 Vet.App. 492, 494-95 (1992), and that lay evidence has
historically been deemed by the Court as insufficient to render a
claim well grounded. Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).
2

Thus, as the additional evidence submitted subsequent to the
Board's November 1976 decision is neither new nor material, the
claim for a sinusitis disability must be denied.

ORDER 

Service connection for a chronic sinusitis disability is denied.

REMAND

Although the veteran's claim for service connection for a left leg
disorder is presented for our review, we note that the veteran has
recently submitted additional evidence with respect to this claim
directly to the Board. It has not been considered by the RO, nor
has the veteran or his representative waived such consideration. In
such circumstances, the claim is returned to the RO for review of
the veteran's case with regard to all such evidence. See 38 C.F.R.
20.1304(c) (1999).

----------------------------------------------------------------
2 E.g., Epps, 126 F-3d at 1468 (where the determinative issue
involves medical causation or a medical diagnosis, competent
medical evidence to the effect that the claim is "plausible" or
"possible" is required). Consequently, lay assertions of medical
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. 5107(a) (West 1991); if no cognizable
evidence is submitted to support a claim, the claim cannot be well-
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 

8 -

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

Therefore, this case is REMANDED to the RO for the following:

The RO should review all evidence that was not previously
considered by the RO, including the evidence postmarked July 1999,
and determine whether the veteran's claim can now be granted. If
the decision remains in whole or in part adverse to the veteran, he
and his representative should be furnished with a supplemental
statement of the case, and with a reasonable period of time within
which to respond thereto. After all indicated action above has been
completed, the case should thereafter be returned to the Board for
further consideration, as appropriate.

No inferences should be drawn regarding either the RO's handling of
the claim to date or any final disposition of the claim by the
Board.

The Board expresses its gratitude in advance to the RO for its
assistance in completing the above development, and we trust that
it will attend to this development in an expeditious manner.

M. W. GREENSTREET 
Member, Board of Veterans' Appeals

- 9 -



